Citation Nr: 9928090	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for dizziness, numbness of the left leg, and residuals 
of a stroke, all claimed to have resulted from VA 
hospitalization or medical or surgical treatment.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

In February 1996, he claimed benefits under the provisions of 
38 U.S.C.A. § 1151 for dizziness, numbness of the left leg, 
and a stroke, all of which he attributed to surgery performed 
at a VA medical facility in March 1994.  This appeal is 
before the Board of Veterans' Appeals (Board), from an August 
1996 rating decision of the Buffalo, New York, Regional 
Office (RO) that denied the claim.


FINDING OF FACT

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for dizziness, numbness of the left leg, and residuals 
of a stroke, all attributed by the veteran to March 1994 VA 
hospitalization or medical or surgical treatment, is not 
plausible under the law as it is not accompanied by adequate 
supporting medical evidence.


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for dizziness, numbness of the left leg, and residuals 
of a stroke, all attributed by the veteran to March 1994 VA 
hospitalization or medical or surgical treatment, is not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

March 1994 VA outpatient treatment records show that the 
veteran was seen with a long history of hidradenitis 
suppurativa of the right axilla and the right side of the 
scrotum.  He complained that the sites were periodically 
inflamed and swollen, they persistently drained, and he had 
to take antibiotics to suppress infection.  He wanted 
"definitive surgery" to alleviate the problems.

Hidradenitis suppurativa is a chronic suppurative and 
cicatricial disease of the apocrine gland-bearing areas, 
chiefly the axillae and anogenital regions, caused by 
occlusion of pores with secondary bacterial infection of 
apocrine sweat glands.  It is characterized by tender red 
abscesses that enlarge and eventually break through the skin 
and produce purulent or seropurulent drainage.  Healing 
occurs with fibrosis, and recurrences lead to formation of 
sinus tracts and progressive scarring.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 766 (28th ed. 1994).

On March 27, 1994, the veteran was admitted to a VA medical 
center for elective surgery.  His long history of 
hidradenitis was noted and, on examination, there was an 
indurated area and an active draining sinus at the right base 
of the scrotum.  On the day after admission, he underwent 
excision of the affected areas in the right axilla and right 
scrotum, without intraoperative complications.  The scrotal 
incision drained briefly but the drain was eventually 
removed, his postoperative course was unremarkable, and he 
was discharged on April 1.

The veteran returned on April 3, complaining of pain in, and 
a foul odor and purulent discharge from, the right scrotal 
area.  The incision had become infected, and the infection 
was treated.  He returned again on April 15, and the surgical 
sites were inspected.  Though he complained of pain in the 
scrotum, both incisions were well healed, there was no 
drainage, and there were no symptoms of infection.

On a July 1995 VA outpatient treatment record, the veteran 
gave a six-month history of episodic dizziness accompanied by 
nausea and numbness of lips and, occasionally, by headaches 
and double vision.  He related that he had three to five 
episodes per day, with each lasting five to ten minutes.  He 
said he took no medication except vitamin C.  On examination, 
carotid pulses were good, with no bruit, and rate and rhythm 
of the heart were regular, with no murmur.
On a subsequent July VA outpatient treatment record, the 
veteran reported that the episodes of dizziness were more 
frequent, and he also complained that his fingertips 
sometimes became numb.  The impression was labyrinthitis.

A July VA computerized tomography scan of the brain showed no 
evident intracranial hemorrhage or extra-axial fluid 
collections.  There were no focal areas of unusual 
enhancement to suggest localized edema, infarction, mass, 
abscess, or vascular malformation.  The left ventricle was 
slightly larger than the right.  The examiner said that 
finding could suggest loss of volume due to an underlying 
infarction, but a definite infarction was not seen and it was 
thought to represent a normal variation.

A July VA audiology examination revealed bilateral mild-to-
moderate sensorineural hearing loss and good-to-excellent 
discrimination.

On an August 1995 VA outpatient treatment record, the veteran 
reported that his brother had had similar dizzy spells that 
were alleviated by a low-cholesterol diet.  The veteran's 
cholesterol was found to be 212, the impression was 
hypercholesterolemia, and a low-cholesterol, low-fat diet was 
prescribed.

An October 1995 VA echogram of the carotids revealed focal 
plaquing and wall thickening of the distal common and 
proximal internal carotid arteries bilaterally, right worse 
than left.  Overall peak systolic flow velocities in the 
middle and distal right internal carotid artery were just 
less than 125 cm per second.  The impression was a 1-15 
percent reduction in the diameter of the left common and 
internal carotid arteries and a 16-49 percent reduction in 
the diameter of the proximal right internal carotid artery.

In February 1996, the veteran claimed 38 U.S.C.A. § 1151 
benefits, based upon the March 1994 VA surgery.  He contended 
that the surgery in his groin had never healed and that, as a 
result, his leg was numb, that medication for the surgery 
caused dizziness, and that he suffered a stroke in September 
1995 that was related to the groin surgery.  The claim was 
the veteran's first report of a left leg disorder and a 
stroke.

At a March 1996 VA neurologic consultation, the examiner 
recorded a history of dizziness, left leg numbness, 
hypertension, and a possible stroke.  Except for decreased 
sensation to vibration, there were no positive signs.  The 
assessment was mild peripheral vestibulopathy or neuropathy 
and possible cardiovascular disease.

A March 1996 VA outpatient treatment record noted that the 
veteran's hidradenitis suppurativa was draining, and that 
wide excision was needed.  On April 11, he was admitted to 
the VA hospital and underwent wide excision of the left 
scrotum and thigh for hidradenitis suppurativa.  He was 
discharged April 15.

Also in April, the veteran had a VA electroencephalogram that 
failed to disclose focal or generalized abnormalities, and 
was interpreted as normal for his age.

A June VA neurologic examination was also reported as 
unremarkable, and no focal abnormality was detected.

At a June 1996 VA general medical examination, the veteran 
complained of dizzy spells since February 1994.  He had 
onychomycosis involving several toenails, and had acne scars 
on his face, back, and chest.  Upon examination of the eyes, 
the fundi were not well visualized.  Heart rhythm was regular 
without murmurs or gallops.  The feet were warm; posterior 
tibial and dorsalis pedis pulses were 1+ on the right but 
were not palpated on the left.  The April surgery for wide 
excision of left scrotal tissue was noted and drainage of the 
area persisted.  The musculoskeletal system was grossly 
within normal limits, though the veteran complained of 
numbness and decreased strength of the left leg.  He limped 
and used a cane.

An August 1996 rating decision granted a pension, on an 
extraschedular basis, for permanent and total disability due 
to non-service-connected disabilities; granted 38 U.S.C.A. 
§ 1151 benefits for a symptomatic scar based on recurrent 
left scrotal hidradenitis; and denied 38 U.S.C.A. § 1151 
benefits for dizziness, a stroke, and numbness of the left 
leg, all of which the veteran attributed to surgery he had at 
the VA hospital.

In a July 1996 letter, the veteran contended that he had 1994 
surgery at a VA hospital for a "tumor" in his groin and 
that, during the surgery, nerves in his left leg were cut and 
that leg and foot had been numb since the surgery.  He also 
contended that the "tumor" had recurred.  In addition, he 
said he had had dizzy spells since the VA surgery and, in 
October 1995, suffered a stroke.  (He also reported that he 
was receiving public assistance, although an August 1996 
letter to him from the RO said that the amount of his pension 
was based on his total lack of income.  We would be remiss if 
we failed to note circumstances that may have generated an 
overpayment.)

In a December 1997 letter, the RO advised the veteran, in 
pertinent part, that his appeal was being transferred to the 
Board, and that he had 90 days in which to submit additional 
evidence, request a hearing, or change his representation.

In a September 1998 letter to his Congressman, the veteran 
complained that he had been denied benefits by the Social 
Security Administration.  He also reported that he was taking 
medication, pentoxifylline, to relieve leg pain due to poor 
circulation.  (Pentoxifylline improves the flow properties of 
blood by decreasing its viscosity.  In patients with chronic 
peripheral arterial disease, this increases blood flow to the 
affected microcirculation and enhances tissue oxygenation.  
PHYSICIANS' DESK REFERENCE 1357 (53rd ed. 1999)).  He enclosed 
with his letter a report of results of a June 1998 VA bi-
directional Doppler ankle-brachial index test.  The test 
showed moderate arterial obstruction in both the right and 
left legs.  He also enclosed a report prepared by his VA 
doctor, John Sanderson, MD, for the Social Security 
Administration.  In that report, the doctor asserted that the 
veteran had undergone surgery in 1990 (rather than 1994) for 
infected lymph nodes (rather than infected sweat glands) in 
the left groin (rather than the right side of the scrotum), 
and that the surgery had resulted in left leg numbness.

The veteran's Congressman submitted the above letter and 
report to the RO, which forwarded them to the Board in 
September 1998.  Although the documents were not submitted by 
the veteran, we are of the view that, since the evidence was 
received more than 90 days after the December 1997 RO letter 
to the veteran, it falls within the proscription of 38 C.F.R. 
§ 20.1304(b) and cannot be accepted by the Board.

In November 1998, the veteran's representative submitted 
directly to the Board a discharge summary and operation 
report showing that the veteran was admitted to a VA medical 
center on October 8, 1998, with a diagnosis of Leriche's 
syndrome.  That is a disorder caused by obstruction of the 
terminal aorta, usually occurring in males, characterized by 
impotence, absence of pulsation in the femoral arteries, 
exertional fatigue in the hips, thighs, or calves, and often 
pallor and coldness of the lower extremities.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1633 (28th ed. 1994).  On 
admission, the veteran was impotent, had no palpable femoral 
or distal pulses, and had severe buttock and calf 
claudication.  He underwent an aortobifemoral bypass, 
progressed well after surgery, and was discharged on October 
18.  Intraoperative findings included severe distal aortic 
atherosclerotic disease.  This evidence, too, was received 
more than 90 days after the December 1997 RO letter to the 
veteran, and cannot be accepted by the Board.  38 C.F.R. 
§ 20.1304(b).

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. §§ 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred would not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (then known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 1 
Vet.App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit in  
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and by the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994).  Accordingly, in 
March 1995, VA published an interim rule amending 38 C.F.R. 
§ 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date the 
initial Gardner decision was issued by the Court.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed in February 1996, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, the 1997 statutory amendment does not apply.  
Accordingly, this claim was adjudicated by the RO, and has 
been reviewed by the Board, under the Gardner interpretations 
of 38 U.S.C.A. § 1151 and the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, this claim could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.

However, a claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
See Morton v. West, 12 Vet.App. 477, 480-1 (1999), citing 
Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim is 
not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to proceed to the merits of a claim that is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, 
the threshold question in any case is whether the claimant 
has presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

The VA General Counsel has held that there are similarities, 
including the well-grounded requirement, between service 
connection claims and claims for benefits under the 
provisions of 38 U.S.C.A. § 1151.  VAOPGCPREC 7-97 (Jan. 29, 
1997); VAOPGCPREC 8-97 (Feb. 11, 1997).  The Court has also 
ruled that a section 1151 claimant must submit sufficient 
evidence to make the claim well grounded.  Ross v. Derwinski, 
3 Vet.App. 141, 144 (1992); Boeck, supra.  Specifically, the 
Court has recently held that the requirements for a well-
grounded section 1151 claim are:  (1) medical evidence of 
current disability; (2) medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury as a result of VA hospitalization or medical or 
surgical treatment; and (3) medical evidence of a nexus 
(i.e., a link or a connection) between the current disability 
and the injury or disease incurred as a result of VA 
hospitalization or medical or surgical treatment.  Jones v. 
West, 12 Vet.App. 460, 463-4 (1999).  In addition, the 
requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease "noted" during VA treatment continued from then to 
the present.  Id.; see also Savage v. Gober, 10 Vet.App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  Thus, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization or medical or surgical treatment.

Turning now to the evidence in this case, we note that, in 
February 1996, the veteran claimed that he had a stroke in 
September 1995 which he believed was caused by the March 1994 
VA surgery on sweat glands in the right side of the scrotum.  
He did not explain the basis for his belief.  Nevertheless, 
there is no medical evidence of record that he had a stroke.  
In March 1996, he reported a stroke at a VA neurologic 
consultation, and the physician recorded a possible stroke.  
However, as noted above, lay persons (i.e., persons without 
medical training or expertise) are not competent to offer 
opinions concerning medical etiology or diagnosis.  Heuer v. 
Brown, 7 Vet.App. 379 (1995); Magana v. Brown, 7 Vet. 
App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
Thus, the veteran's report that he had a stroke does not 
establish the fact; such evidence would have to come from a 
health care professional.  Gregory, supra.  The VA physician, 
in March 1996, recorded that the veteran had a possible 
stroke but, of course, history from a patient does not become 
competent medical evidence merely because it is recorded by a 
medical professional.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  Thus, none of the veteran's symptoms have been 
identified by health care professionals as residuals of a 
stroke, and there is no medical evidence that he had a 
stroke.  In the absence of such medical evidence, the claim 
is not well grounded.

The veteran first reported dizziness in July 1995 and, at 
that time, gave a six-month history of it.  In his February 
1996 claim, he contended that his dizziness was caused by 
medication he took for the March 1994 VA surgery.  However, 
when he initially reported dizziness in July 1995, he said he 
was not taking any medication except vitamin C.  It is not 
clear what medication he was taking in February 1996, but it 
is clear that the VA surgery was performed in March 1994, the 
veteran's dizziness began in January 1995, and he was not 
taking any medication, related to March 1994 surgery or any 
other condition, in July 1995, six months after his dizziness 
began.  Thus, there is no apparent relationship between the 
March 1994 VA surgery on the veteran's armpit and groin and 
his January 1995 incurrence of dizziness.  More important, 
there is no medical evidence that relates the two events and, 
in the absence of same, the claim is not well grounded.

The veteran first reported left leg numbness in his February 
1996 claim.  He there contended that the VA surgery two years 
earlier had never healed, and had caused the left leg 
numbness.  The Board notes, however, that the March 1994 
surgery was performed on the right side of the veteran's 
scrotum, that the surgery was well healed two weeks later, 
that a March 1996 VA treatment record noted recurrence of 
draining hidradenitis suppurativa, and that surgery the next 
month was on the left side of his scrotum.  Thus, the veteran 
reported left leg numbness before the April 1996 surgery on 
the left side of his scrotum.  There is no apparent 
relationship between the March 1994 VA surgery on the 
veteran's armpit and right groin, and his report two years 
later of left leg numbness.  More important, there is no 
medical evidence that relates the two events and, in the 
absence of same, the claim is not well grounded.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be well grounded.  The 
Court has reiterated this requirement many times, as in the 
cases cited above.  All that the veteran has presented in 
this case are his assertions regarding the cause of his 
claimed health problems.  Such evidence, however, is not 
sufficient to establish entitlement to disability benefits.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions. See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  The medical 
events in this case have been extensively documented, as set 
forth above.  Clearly, the record is devoid of medical 
evidence sufficient to support the veteran's contention that 
he incurred additional disability as a result of the March 
1994 VA hospitalization.

In sum, there is no medical evidence that the veteran has 
residuals of a stroke and there is no medical evidence that 
relates March 1994 VA surgery on sweat glands in his right 
armpit and groin to complaints, many months later, of 
dizziness and left leg numbness.  That is the evidence which 
would be needed to make his claim plausible and, in its 
absence, the claim is not well grounded and must be denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for dizziness, numbness of the left leg, and residuals 
of a stroke, all claimed to have resulted from VA 
hospitalization or medical or surgical treatment, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

